DETAILED ACTION
Background
1.	The Application as filed on September 29, 2020 has been examined on the merits. No amendments have been filed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on September 29, 2020 are objected to under 37 CFR 1.83(a) because they fail to show the tear corner 18 on topping packet 20 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tear corner 18 on topping packet 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Tear corner 18 of second tube 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent no. 7,604,827B1 to Lavoie (Lavoie) in view of US Patent Application Publication US2013/0129874A1 to Fenske et al. (Fenske).
Regarding instant claims 1 and 4, Lavoie discloses a dough package comprising a rigid container in Figs 2, 3, and 4 wherein (at Fig 2) the package 20 comprises a spiral assembly of dough (24) wound around a center tube 30 (a second tube) all snugly arranged inside an outer containment tube 40 (a first tube). See col. 2, lines 41-47. The Lavoie doughs include doughnut doughs at col. 2, lines 53-55. Figs. 3 and 4 of Lavoie show that the outer containment tube (first tube housing) is open ended and has re-usable end caps (42). See col. 4, lines 10-14 and see Fig. 4, reproduced below. Further, Lavoie (at Fig. 2) discloses a reclosable center tube 30 that holds edible complements 29 like icing, sprinkles or chocolate bits and is sealed with reusable endcaps. See col. 2, line 60 to col. 3, line 11. The icing of Lavoie falls within the scope of the instantly recited compact topping. Further, the Lavoie icing meets the instant claim 4. Because products of identical chemical composition cannot have mutually exclusive properties, the Office finds that the icing of Lavoie has an inherent resistance to deformation so that the second tube maintains a cylindrical shape with an outer diameter defining an inner diameter of the dough surround it. See MPEP 2112.01.II.

    PNG
    media_image1.png
    762
    655
    media_image1.png
    Greyscale

Lavoie does not disclose hollow or toroidal shaped doughs or donut doughs; and does not disclose a plurality of doughnut doughs.
Fenske discloses a package for a refrigerated dough comprising a hollow container at [0001]. The hollow container may comprise a cylinder having sidewalls and an open-end, or a tube at [0033], wherein the container is filled with a number of or a plurality of up to 10 refrigerated doughs, such as dough pucks at [0034]. The Fenske cylinder can be formed into a can wherein the open ends are closed with a cap at the end, or two endcaps, at [0038]. The Example at [0089] of Fenske discloses biscuit doughs in a can which are raw (unbaked). 
One of ordinary skill in the art would have found it obvious in view of Fenske, as of the effective filing date of the present invention for Lavoie to include a plurality of toroidal or doughnut shaped doughs having a hollow hole in the center that has a diameter corresponding to the center tube of Lavoie. Each of Fenske and Lavoie disclose tube containers having endcaps for containing refrigerated doughs; and each include doughs that fit snugly into the container. The dough of Fenske includes disks or pucks that have the outer diameter of the outer containment tube and sandwiched between the endcaps. Lavoie discloses doughnut doughs which are donut shaped and reasonably cannot comprise a thin sheet. Instead, donut doughs would be oriented as “pucks” having the diameter of the outer containment tube and would have a toroidal shape having a hole conforming to the outer diameter of the center tube, thereby meeting the claim.
Regarding instant claim 2, Lavoie at col. 1, lines 10-14 discloses ready to bake dough which is raw and has no markings or decorations, thereby meeting the claim.
Regarding instant claim 3, Lavoie does not disclose center tube or hole diameter dimensions or that such dimensions are 1/3 to ¼ of the diameter of each of the doughnut doughs but does disclose that the dough and complementary materials fit snugly into the package in which it appears, as be in figure 4. The snug fit of a donut dough in Lavoie would result in a dough that has the claimed hole diameter of 1/3 to ¼ of the diameter of each of the doughnut doughs. There is no indication that figure 4 of Lavoie is not drawn to scale. Further, the dimensions of an article are given little or no patentable weight where, as here, the art and the claims would be expected to perform the same function. See MPEP 2144.04.IV.A.
	
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent no. 7,604,827B1 to Lavoie (Lavoie) in view of US Patent no. US9,682,791B2 to Lorence et al. (Lorence).
Regarding instant claim 1, Lavoie as summarized in paragraph 7, above, discloses a dough package comprising a rigid container tube (a first tube) in Figs 2, 3, and 4 having dough (24) wound around a center tube 30 (a second tube) all snugly arranged inside an outer containment tube 40 (a first tube) and contained at each end with re-usable end caps (42). The Lavoie doughs include doughnut doughs at col. 2, lines 53-55. The icing of Lavoie falls within the scope of the instantly recited compact topping and is therefore inherently resistant to deformation because a composition and its properties are inseparable. See MPEP 2112.01.II.
Regarding instant claim 1, Lavoie does not disclose hollow or toroidal shaped doughs or donut doughs; and does not disclose a plurality of doughnut doughs.
At the Abstract, Lorence discloses a compartment container for doughs that includes one or more secondary reservoir packages or inserts. A cylindrical body or tube (a first tube)  comprises the compartment container 10 at col. 2, lines 65-67. At col. 4, lines 45-50 and col. 5, lines 40-50, Fig. 1 shows container 10 of a cylindrical body 14 that contains multiple expandable disk dough products 12 arranged side by side along the length of the container; the container further comprises end closures 18 and 19 at each end. As at col. 9, lines 24-35, pressure from the expandable product 12 (fig 1) inside the container of Lorence acts to increase the effectiveness of the seal in the package against (from Fig. 1) the outside walls 16 of the body 14, the top 18 (one endcap) and the reservoir 22 itself, virtually pressurizing the seal in every direction.
One of ordinary skill in the art would have found it obvious in view of Lorence, as of the effective filing date of the present invention, for Lavoie to include a plurality of toroidal or doughnut shaped doughs having a hollow hole in the center that has a diameter corresponding to the center tube of Lavoie. Each of Lorence and Lavoie disclose tube containers having endcaps for containing refrigerated doughs; and each include doughs that fit snugly into the container. The dough of Lorence includes disks or pucks that have the outer diameter of the outer containment tube. Lavoie discloses doughnut doughs which reasonably cannot comprise a thin sheet and which would instead be oriented as “pucks” having the diameter of the outer containment tube and would have a toroidal shape including a hole conforming to the outer diameter of the center tube, thereby meeting the claim.
Regarding instant claim 2, Lavoie at col. 1, lines 10-14 discloses ready to bake dough which is raw and has no markings or decorations, thereby meeting the claim.
Regarding instant claim 3, Lavoie does not disclose a center tube diameter as that of a donut hole or that such dimensions are 1/3 to ¼ of the diameter of each of the doughnut doughs but does disclose the dough and complementary materials fit snugly into the package in which it appears in figure 4. There is no indication that figure 4 of Lavoie is not drawn to scale. Because the doughnut dough of Lavoie would reasonably have to have a hole the size of the center tube and a diameter of the outer containment tube to fit snugly as taught in Lavoie, the hole diameter of the doughnut dough reasonably reads on the claim. Further, the dimensions of an article are given little or no patentable weight where, as here, the art and the claimed invention would be expected to perform the same function. See MPEP 2144.04.IV.A.
	Regarding instant claim 4, Lavoie discloses icing at col. 2, line 60 to col. 3, line 11, thereby meeting the claim.
Regarding instant claim 5, Lavoie does not disclose a packet of toppings sandwiched between one of the two endcaps and the plurality of doughnuts. 
Lorence at col. 5, lines 51-62 and Figs 1-2, discloses that the one or more reservoirs 22 separate the container 10 into multiple portions; and at col. 9, lines 24-35. Further, the pressure from the expandable product 12 (fig 1) and the one or more reservoirs 22 inside the container of Lorence acts to increase the effectiveness of the seal in the package against (from Fig. 1) the top 18 (one endcap) and the flexible reservoir 22 itself with the doughs 12 at the other end, pressurizing the container along its length against the ends. 
One of ordinary skill in the art would therefore have found it obvious in view of Lorence as of the effective filing date of the present invention for Lavoie to include a packet of toppings at the end of the container between the doughs and the endcaps of the container of Lavoie. Each of Lorence and Lavoie disclose dough containing, tube shaped containers having more than one ingredient in the package, including candy bits in Lavoie, which are toppings, and, further which comprise a seal that develops from a snug fit of the products in the container. One reading Lavoie would have expected that placing a packet of a toppings, as in the flexible film reservoir of Lorence between the center tube and one endcap of Lavoie, as at col. 9, lines 24-35 of Lorence, would increase the effectiveness of the seal in the package, thereby meeting the claim.
Regarding instant claim 6, Lavoie, as applied to claim 5, does not disclose a tear corner along the packet of toppings. At col. 8, lines  24-35 and Fig. 12, Lorence discloses reservoir 22 having tabs 40 by which the reservoir is opened. Further, the Lorence reservoir is a flexible film and has an access tab by which one opens the reservoir. One of ordinary skill in the art would have found it obvious in view of Lavoie as modified by Lorence as applied to instant claim 5 as of the effective filing date of the present invention for the Lavoie container to include a packet which has a tear corner. The Office finds that a tab of a flexible film made to enable one to access a reservoir such as that of Lorence and made of a plastic film can readily be torn and thus falls within the scope of a tear corner.
Regarding instant claim 7, Lavoie at col. 2, line 60-68, and as applied to claim 5, discloses a separate compartment containing auxiliary ingredients like sprinkles or chocolate bits. As in Fig. 3 of Lavoie, the center tube 30 can be partitioned so as to include two ingredients, such as sprinkles and, separately, icing.  Lavoie does not disclose a packet of toppings as claimed.  
Lorence discloses multiple reservoir bodies 24 sandwiched between a dough and an endcap as in Fig. 1. The reservoirs may contain icing or candies as at col. 3, lines 23-26 and col. 7, lines 38-40.
An ordinary skilled artisan would have found it obvious in view of Lorence as of the effective filing date of the present invention for Lavoie to include a packet of candy or sprinkles located as in Lorence between the doughs and an endcap with the expectation that the location would result in good sealing of the packet or reservoir, thereby meeting the claim.
Regarding instant claim 8, Lavoie does not disclose hollow or toroidal shaped doughs or donut doughs; and does not disclose a plurality of doughnut doughs; further, Lavoie does not disclose center tube or donut hole diameter dimensions or that such dimensions are 1/3 to ¼ of the diameter of each of the doughnut doughs; still further, Lavoie does not disclose a packet of loose toppings sandwiched between one of the two endcaps and the plurality of doughnuts; and, yet still further, Lavoie does not disclose a tear corner along the packet of loose toppings.
Nevertheless, the ordinary skilled artisan would have found it obvious in view of Lavoie or Lorence as of the effective filing date of the present invention for Lavoie to include doughnut doughs in the shape of a toroid in the package of Lavoie. The Lavoie doughs include doughnut doughs at col. 2, lines 53-55. Given the dimensions of the outer containment tube and the center tube of Lavoie, one would have expected that toroidal shaped doughs for donuts would be arranged along the length of the package and around the center tube, with as many doughs included as needed to fill the container. In regard to Lorence, each of Lorence and Lavoie disclose tube containers having endcaps for containing refrigerated doughs; and each include doughs that fit snugly into the container. The dough of Lorence includes disks or pucks that have the outer diameter of an outer containment tube like that of Lavoie. As Lavoie discloses doughnut doughs, it is reasonable to conclude that they comprise a doughnut shape and cannot comprise a thin sheet, and which would instead be oriented as “pucks” having the diameter of the outer containment tube and would have a toroidal shape. The donut doughs would reasonably include a hole conforming to the outer diameter of the center tube, thereby meeting the claimed doughnut doughs and the plurality of doughnut doughs.
Lavoie does not disclose a center tube or donut hole diameter dimensions or that such dimensions are 1/3 to ¼ of the diameter of each of the doughnut doughs but does disclose that dough and complementary materials fit snugly into the package in which it appears in figure 4. Because the doughnut dough of Lavoie would reasonably have to have a hole the size of the center tube and a diameter of the outer containment tube to fit snugly, the hole diameter of the doughnut dough reasonably reads on the claim. There is no indication that figure 4 of Lavoie is not drawn to scale. Further, the dimensions of an article are given little or no patentable weight where, as here, the art and the claims would be expected to perform the same function. See MPEP 2144.04.IV.A.
Lavoie does not disclose a packet of toppings sandwiched between one of the two endcaps and the plurality of doughnuts. However, col. 5, lines 51-62 and Figs 1-2 of Lorence discloses that the one or more reservoirs 22 separate the container 10 into multiple portions; and at col. 9, lines 24-35, pressure from the expandable product 12 (fig 1) inside the container of Lorence acts to increase the effectiveness of the seal in the package against (from Fig. 1) the top 18 (one endcap) and the flexible reservoir 22 itself with the doughs 12 at the other end, pressurizing the container along its length against the ends.
One of ordinary skill in the art would therefore have found it obvious in view of Lorence as of the effective filing date of the present invention for Lavoie to include a packet of toppings at the end of the container between the doughs and the endcaps of the container of Lavoie. Each of Lorence and Lavoie disclose dough containing tube shaped containers having more than one ingredient in the package, including candy bits in Lavoie, which are considered loose toppings, and, which further comprise a seal that develops from a snug fit of the products in the container. One reading Lavoie would have expected that placing a packet of a loose toppings, as in the flexible film reservoir of Lorence, as at col. 9, lines 24-35 of Lorence, between the center tube and one endcap of Lavoie would increase the effectiveness of the seal in the package, thereby meeting the packet of loose toppings sandwiched between and endcap and the doughnut doughs as claimed.
Lavoie does not disclose a tear corner along the packet of loose toppings. However, at col. 8, lines  24-35 and Fig. 12, Lorence discloses reservoir 22 having tabs 40 by which the reservoir is opened including by user removal which reads on tearing the tab. At col. 2, lines 25-26 and col. 7, lines 33-44, and Fig. 4 Lorence discloses a flexible reservoir body 24 that comprises a polymeric film that is sealed, such as by heat welding (at col. 7, lines 53-63). One of ordinary skill in the art would have found it obvious in view of Lavoie as modified by Lorence as applied to instant claim 8 as of the effective filing date of the present invention for the Lavoie container to include a packet which has a tear corner. The Office finds that a tab of a flexible film made, such as that of Lorence made to enable one to access a reservoir or packet by removing it can readily be torn by the user and thus falls within the scope of the claimed tear corner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the listed US Patent Application Publication no. US2016/0107817A1 to Thornton et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E MERRIAM whose telephone number is (571)272-0082. The examiner can normally be reached M-H 8:00A-5P and alternative Fridays 8:30A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.M./
Examiner, Art Unit 1791                                                                                                                                                                                                   
/Nikki H. Dees/Primary Examiner, Art Unit 1791